Case 5:20-cv-01559-JGB-SHK Document 30-18 Filed 12/14/20 Page 1 of 11 Page ID
                                  #:573


    SAMANTHA CHOE (SBN: 252002)
  1 schoe@cov.com
    ADDISON THOMPSON* (SBN: 330251)
  2 athompson@cov.com
    SYLVIA HUANG (SBN: 313358)
  3 syhuang@cov.com
    ANNIE SHI (SBN: 327381)
  4 Covington & Burling LLP
    415 Mission St., Ste. 5400
  5 San Francisco, CA 94105
    Telephone: (415) 591-6000
  6
    JENNIFER STARK (SBN: 267062)
  7 Jennifer.Stark@disabilityrightsca.org
    AARON FISCHER (SBN: 24739
  8 Aaron.Fischer@disabilityrightsca.org
    ANNE HADREAS (SBN: 253377)
  9 Anne.Hadreas@disabilityrightsca.org
    SARAH GREGORY (SBN: 303973)
 10 Sarah.Gregory@disabilityrightsca.org
    KIM PEDERSON (SBN: 234785)
 11 Kim.Pederson@disabilityrightsca.org
    Disability Rights California
 12 1330 Broadway, Suite 500
    Oakland, CA 94612
 13 Telephone: (510) 267-1200
    Facsimile: (510) 267-1201
 14 Attorneys for Plaintiffs
 15 * C.D. California admission application forthcoming
 16
                                UNITED STATES DISTRICT COURT
 17
                            CENTRAL DISTRICT OF CALIFORNIA
 18
                                      EASTERN DIVISION
 19
      RICHARD HART et al., individually and on            Case No. 5:20-cv-1559-JGB-SHK
 20
      behalf of all others similarly situated,
 21                                                       DECLARATION OF ELIZABETH
                  Plaintiffs,                             JONES
 22
      v.                                                  Date: TBD
 23                                                       Time: TBD
    STEPHANIE CLENDENIN, Director of                      Judge: Hon. Jesus G. Bernal
 24                                                       Courtroom: 7D
    California Department of State Hospitals, in her
 25 official capacity et al.,                             Compl. filed: 08/05/2020
 26               Defendants.
 27
 28

                                  DECLARATION OF ELIZABETH JONES
Case 5:20-cv-01559-JGB-SHK Document 30-18 Filed 12/14/20 Page 2 of 11 Page ID
                                  #:574



  1        I, Elizabeth Jones, declare:
  2        1.     I have been retained by Plaintiffs as an expert witness in the above
  3 captioned matter.
  4                                  Relevant Experience
  5        2.     I have over 35 years of experience in implementing or monitoring
  6 federal and state court orders regarding services for individuals with a mental illness
  7 and/or a developmental disability. A copy of my CV is attached here as Exhibit A.
  8        3.     I have had administrative responsibility for four institutions including
  9 three public psychiatric hospitals for individuals who were admitted with forensic or
 10 civil commitment status. I was the Receiver of a psychiatric hospital in Maine and I
 11 directed hospitals in Massachusetts and the District of Columbia. In each of these
 12 settings, I worked closely with clinical staff to design and effectuate individualized
 13 plans so that discharges to the community could occur in a timely and responsible
 14 manner.
 15        4.     Currently, I am the Independent Reviewer for a Settlement Agreement
 16 between the United States Department of Justice and the State of Georgia, United
 17 States v. Georgia, No. 10-249 (ND. Ga.). In part, this Agreement requires the
 18 development of community-based services for adults at risk of hospitalization in a
 19 state psychiatric facility or in the process of being discharged from one. I have
 20 consulted on the implementation of similar agreements in Oregon and North
 21 Carolina.
 22        5.     From 2004 until 2017, I served as the Court Monitor in Evans v.
 23 Bowser, No. 76-293 (D.D.C.), a federal class action lawsuit concerning the care and
 24 treatment of people with intellectual and developmental disabilities in the District of
 25 Columbia. As Court Monitor, I oversaw and reported on implementation of court
 26 orders related to the development of community-based, individualized
 27 services/supports for former residents of the District-operated Forest Haven
 28
                                                2
                                DECLARATION OF ELIZABETH JONES
Case 5:20-cv-01559-JGB-SHK Document 30-18 Filed 12/14/20 Page 3 of 11 Page ID
                                  #:575



  1 institution (now closed) for children and adults with intellectual and/or
  2 developmental disabilities.
  3        6.     As an expert consultant, I have had experience in reviewing the status
  4 of individuals in public and private institutions in Massachusetts, Texas, New York,
  5 Illinois, North Carolina, and Virginia. I have testified about institutional conditions
  6 and the development of alternative community-based programs in Massachusetts,
  7 Illinois, Utah, and New York.
  8        7.     I have previously consulted with California’s Protection and Advocacy
  9 system for persons with disability regarding services available for persons at risk of
 10 institutionalization in Alameda County. My work on the Alameda County matter
 11 included touring the psychiatric hospital, a mental health rehabilitation center,
 12 Alameda County Jail, and a review of the community-based services available for
 13 persons with serious mental illness who have experienced psychiatric
 14 institutionalization.
 15        8.     I have recently provided expert input in cases involving the threat that
 16 COVID-19 poses to individuals in locked psychiatric institutions, including in
 17 Washington D.C., Connecticut, and California.
 18        9.     In order to complete this Declaration, I reviewed numerous documents
 19 including: the Class Action Complaint in this case; the affidavits of named plaintiffs
 20 and class members; policies, reports, memoranda, letters, and plans issued by the
 21 Department of State Hospitals (“DSH”); the State of California’s July 2020 audit of
 22 the Lanterman‑Petris‑Short Act; letters from DSH to the Public Guardian of twelve
 23 counties regarding the discharge of clinically eligible LPS patients; materials related
 24 to DSH’s Conditional Release Program, and recent COVID-19-related litigation.
 25        10.    Based on the information that I have reviewed and carefully
 26 considered, it is my professional opinion that critical action needs to be taken now to
 27 discharge high-risk patients from DSH-Patton in light of the COVID-19 outbreak.
 28
                                                3
                                DECLARATION OF ELIZABETH JONES
Case 5:20-cv-01559-JGB-SHK Document 30-18 Filed 12/14/20 Page 4 of 11 Page ID
                                  #:576



  1 Many patients at Patton do not require inpatient care, and there are many options for
  2 discharging patients safely from Patton to less restrictive settings. Given the
  3 extraordinary risks high-risk patients currently face at DSH-Patton, efforts to utilize
  4 and, if necessary, expand community-based options must be taken immediately.
  5
          Patton State Hospital is rife for the spread of COVID-19 and extremely
  6                     dangerous for patients who are high risk.
  7         11.   The spread of COVID-19 in large, crowded, congregate settings such
  8 as psychiatric hospitals is an extremely serious risk, particularly to older adults and
  9 individuals with certain medical conditions. 1 This risk is particularly great at a
 10 place like Patton State Hospital, one of the largest psychiatric hospitals in the
 11 country.
 12         12.   I understand that, based on DSH’s own assessments, approximately
 13 twenty-five percent of its patient population is over the age of sixty. In addition,
 14 individuals diagnosed with mental illness have a twenty percent increased risk of
 15 morbidity and mortality than the general population. This estimate is in line with
 16 my own experience working with individuals with mental illness.
 17         13.   Based on information I have reviewed and my experience, it is my
 18 opinion that the conditions at Patton appear rife for the spread of COVID-19. Patton
 19 operates approximately 1,527 beds and employs more than 2,400 staff who rotate in
 20
 21   1
        See, e.g., Scientific Brief: SARS-CoV-2 and Potential Airborne Transmission,
      https://www.cdc.gov/coronavirus/2019-ncov/more/scientific-brief-sars-cov-2.html
 22   (last updated Oct. 5, 2020); Interim Guidance on Management of Coronavirus
      Disease 2019 (COVID-19) in Correctional and Detention Facilities, CDC,
 23   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
      detention/guidance-correctional-detention.html (last updated Dec. 3, 2020); CDC,
 24   People at Risk for Severe Illness, Older Adults,
      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
 25   adults.html; CDC, People at Risk for Severe Illness, People with Medical
      Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 26   precautions/people-with-medical-conditions.html; CDC, Health Equity
      Considerations and Racial and Ethnic Minority Groups,
 27   https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-
      ethnicity.html.
 28
                                                4
                                DECLARATION OF ELIZABETH JONES
Case 5:20-cv-01559-JGB-SHK Document 30-18 Filed 12/14/20 Page 5 of 11 Page ID
                                  #:577



  1 and out of the facility each day. The setting contradicts the very measures urged as
  2 precautions to infection from COVID-19. Social distancing cannot be accomplished
  3 within the hospital. 2 Patients also report that staff members’ adherence to the
  4 wearing of masks is not consistent; there are limited opportunities for disinfecting
  5 shared spaces including bathrooms, telephones, and common areas on the unit; and
  6 staff float between units regardless of whether the units are under quarantine. 3
  7        14.    I am aware that Patton is currently in the midst of a major COVID
  8 outbreak. The number of positive tests and deaths at Patton are currently the highest
  9 among all of the state hospitals.
 10        15.    I have been informed that some of the named plaintiffs in this lawsuit,
 11 including Mr. Longstreet, Mr. Hernandez, and Mr. Waldrop, have recently tested
 12 positive for COVID-19. I understand that seventy out of 100 people in their units
 13 may have recently tested positive as well.
 14        16.    The gravity and urgency of the situation cannot be overstated. I am
 15 extremely concerned that Mr. Longstreet, Mr. Hernandez, Mr. Waldrop, and other
 16 patients at Patton who are older and/or have certain medical conditions are now
 17 facing severe risk of harm or death from COVID-19 at Patton.
 18              Many Patients from Patton Do Not Require Inpatient Care.
 19        17.    Based on the materials I have reviewed and my experience, it is my
 20 opinion that there are significant numbers of high-risk patients at Patton who do not
 21 require an inpatient level of care – in other words, many patients can be safely and
 22 effectively placed and served in a less restrictive and less congregate setting.
 23        18.    As but one data point, I understand that, as of January 2020, a state
 24 audit found that at least 138 individuals being treated at DSH facilities under the
 25
      For example, there are up to five people to a bedroom and bathrooms, day rooms,
      2

 26 and telephones are shared by up to fifty people at a time. Some spaces, such as
    dining halls and narrow hallways are shared by up to 100 people at a time.
 27 3 See, e.g., Declarations of Ervin Longstreet, Aldo Hernandez, Charles Gluck,
    Graham Waldrop, Albert Aleman, Charles Jackson, and Jose Marin.
 28
                                                 5
                                DECLARATION OF ELIZABETH JONES
Case 5:20-cv-01559-JGB-SHK Document 30-18 Filed 12/14/20 Page 6 of 11 Page ID
                                  #:578



  1 Lanterman-Petris-Short Act were ready for discharge, but had not yet been
  2 discharged to lower levels of care. As of mid-August, DSH sent letters to the Office
  3 of Public Guardian in Los Angeles stating that it had identified at least thirty-five
  4 patients who were clinically ready for discharge to the community. DSH sent
  5 similar letters on behalf of individuals ready for discharge to the Public Guardian
  6 Offices in the Counties of Orange, Alameda, Contra Costa, Modoc, Monterey,
  7 Napa, San Francisco, Santa Clara, Shasta, Stanislaus, and Tulare.
  8         19.   While it is unclear exactly how many patients DSH considers to be
  9 ready for discharge from Patton at this time, it appears from the declarations and
 10 documents that I have reviewed that there remain a substantial number of patients
 11 who could be discharged to a less restrictive setting that is appropriate to their
 12 individual circumstances.
 13         20.   While I support the movement of patients out of DSH-Patton, I am
 14 concerned that transferring patients to another congregate setting may simply
 15 transfer the risk of infection. In my opinion, it would be far safer for high risk
 16 patients to be discharged to less-congregate and less restrictive settings.
 17
           There Are Many Options for Discharging Patients from DSH-Patton
 18                         to Less Restrictive Settings.
 19         21.   These are not ordinary times and therefore compel different strategies.
 20 Among any of the strategies DSH is implementing in response to the COVID-19
 21 pandemic, increased attention must be paid to responsible, expedited discharge,
 22 particularly for patients who are high risk for severe illness or death from COVID-
 23 19.
 24         22.   Releasing high risk individuals from congregate settings in light of
 25 serious risk posed by COVID-19 is not unique. Indeed, courts within California
 26 have already ordered the release or transfer of individuals from locked, congregate
 27 facilities such as jails, prisons, and immigration detention centers. See, e.g., Roman
 28
                                                6
                                DECLARATION OF ELIZABETH JONES
Case 5:20-cv-01559-JGB-SHK Document 30-18 Filed 12/14/20 Page 7 of 11 Page ID
                                  #:579



  1 v. Wolf, 977 F.3d 935, 939, 9943 (9th Cir. 2020); In re Von Staich, 56 Cal. App. 5th
  2 53 (Cal. Ct. App., Oct. 20, 2020); Torres v. Milusnic, --- F.Supp.3d ---, 2020 WL
  3 4197285 (C.D. Cal. July 14, 2020); Ahlman v. Barnes, 445 F.Supp. 3d 671 (C.D.
  4 Cal. May 26, 2020); Zepeda-Rivas v. Jennings, 445 F.Supp. 3d 36 (N.D. Cal., Apr.
  5 29, 2020); Fraihat v. U.S. Immigr. & Customs Enf’t, 445 F. Supp. 3d 709 (C.D. Cal.
  6 Apr. 20, 2020).
  7        23.    There are viable options to discharge individuals from Patton to
  8 community-based settings—not other congregate settings—in a safe and clinically
  9 responsible manner. These options include programs such as Full Service
 10 Partnerships / Assertive Community Treatment teams and Supported Housing.
 11 Additionally, some individuals have families and other natural supports who are
 12 willing and eager to be of help (including in the provision of housing), and these
 13 natural supports need to be utilized. If necessary, other possible programs that can
 14 facilitate discharge of high-risk patients from DSH-Patton include Assisted
 15 Outpatient Treatment and DSH’s Conditional Release Program.
 16        24.    Full Service Partnership programs (“FSPs”) and Assertive
 17 Community Treatment (“ACT”) teams are community-based treatment programs
 18 targeted to individuals with serious mental health disabilities who have the highest
 19 level of need. Most FSPs use the “ACT model” as the primary mode of service
 20 delivery – which includes teams of professionals and peers who deliver a full range
 21 of services to clients in their homes or the community. FSP/ACT services may
 22 include rehabilitative mental health services, intensive case management, crisis
 23 services, substance use disorder treatment, peer support services, and supported
 24 employment. These services are available 24 hours per day, 7 days a week, with
 25 someone always available to handle emergencies. The ACT and FSP models have
 26 proven effective in reducing psychiatric hospitalization and incarceration. For
 27 example, an Illinois study found an 85% reduction in inpatient hospital days over
 28
                                               7
                                DECLARATION OF ELIZABETH JONES
Case 5:20-cv-01559-JGB-SHK Document 30-18 Filed 12/14/20 Page 8 of 11 Page ID
                                  #:580



  1 the course of a year for participants in one ACT program. 4 There are also ACT
  2 protocols designed specifically for forensic populations (known as Forensic
  3 Assertive Community Treatment, or “FACT”) that have achieved substantial
  4 reductions in returns to custody. 5
  5         25.   Supported Housing is often paired with FSPs or similarly intensive
  6 services. 6 Supported housing typically includes two components: (1) a rental
  7 subsidy for the individual with a mental health disability, and (2) services to support
  8 the individual’s successful tenancy. The support services can include case
  9 management, training in independent living skills, medication management and/or
 10 other services. Community-based outpatient treatment that includes supported
 11 housing has proven extremely effective at improving outcomes for individuals with
 12 serious mental illness.
 13         26.   Defendants can also leverage natural supports, such as family members
 14 or others who are willing to provide housing or can otherwise assist with a patient
 15 receiving mental health care in the community. For example, Plaintiffs Longstreet,
 16 Hernandez, Gluck, and Waldrop have stated that they have family members who
 17 would be eager to help with their transition into the community. Defendants should
 18 do everything possible to use these supports to plan and effectuate swift and
 19
 20   4
        Gold Award: Helping Mentally Ill People Break the Cycle of Jail and
      Homelessness The Thresholds, State, County Collaborative Jail Linkage Project,
 21   Chicago, 52 PSYCHIATRIC SERVICES 1380 (2001).
 22
      5
        J. Steven Lamberti et al., Forensic Assertive Community Treatment: Preventing
      Incarceration of Adults with Severe Mental Illness, 55 PSYCHIATRIC SERVICES
 23   11, 1285-1293, 1289 (2004); Karen J. Cusack et al., Criminal Justice Involvement,
      Behavioral Health Service Use, and Costs of Forensic Assertive Community
 24   Treatment: A Randomized Trial, 46 Community Mental Health J. 356 (2010).
      6
        Housing is included in the “full spectrum of services” provided under FSPs, which
 25   includes, but is not limited to “rental subsidies, housing vouchers, house payments,
      residence in a drug/alcohol rehabilitation program and transitional and temporary
 26   housing.” 9 C.C.R. § 3620(a)(1)(B)(iii). California Welfare and Institutions Code
      section 5892.5 defines “housing assistance” to include rental assistance, operating
 27   subsidies, move in costs and utility payments, as well as capital funding to build or
      rehabilitate housing for homeless or at-risk persons with mental health disabilities.
 28
                                                8
                                DECLARATION OF ELIZABETH JONES
Case 5:20-cv-01559-JGB-SHK Document 30-18 Filed 12/14/20 Page 9 of 11 Page ID
                                  #:581



  1 successful discharge as well as investigate whether other people may have similar
  2 familial resources.
  3        27.    Assisted Outpatient Treatment (“AOT”) is a civil, legal procedure in
  4 which a court can order individuals with serious mental illness to follow a treatment
  5 plan in the community. The goal of AOT is to improve access and adherence to
  6 behavioral health services and thereby avert relapses, repeated hospitalizations, etc.
  7 This program is available for high-risk patients getting released from Patton, if
  8 absolutely necessary.
  9        28.    Conditional Release Program (“CONREP”) is a DSH-operated
 10 system of community-based services that treat patients whose psychiatric symptoms
 11 have been stabilized and are no longer considered to be a danger. As part of
 12 CONREP, patients must agree to follow a treatment plan designed by the outpatient
 13 supervisor and approved by the committing court. The court-approved treatment
 14 plan includes provisions for involuntary outpatient services. Research indicates that
 15 patients who participate in CONREP have low rates of reoffending and demonstrate
 16 significant improvements in employment, social support, and independence.
 17        29.    These options for discharge are in line with DSH’s own policies
 18 regarding mental health treatment, which make clear that—even without the
 19 pressing need created by the pandemic—discharge plans can include release to
 20 family, friends, and county mental health facilities, in addition to CONREP. 7
 21        30.    In order to actually effectuate discharge of patients from Patton,
 22 however, DSH will need to make a concerted effort to identify and leverage
 23 resources to utilize and, if necessary, expand service capacity in the community.
 24        31.    Defendants should convene meetings with community stakeholders to
 25
 26   While DSH’s discharge policy also allows for discharge to skilled nursing facilities
      7
    and shelters, given the high risk of COVID-19 spreading in congregate facilities, I
 27 do not recommend that any individuals be transferred to these types of facilities or
    to any jails.
 28
                                               9
                                DECLARATION OF ELIZABETH JONES
Case 5:20-cv-01559-JGB-SHK Document 30-18 Filed 12/14/20 Page 10 of 11 Page ID
                                   #:582



   1 identify potential resources, including sites for temporary housing. Defendants
   2 should also take specific actions to incentivize community-based agencies to
   3 participate in discharge planning, and to provide technical assistance, identification,
   4 and remediation.
   5         32.   To the extent that expansion of community-based services is necessary,
   6 it is important to note that programs such as ACT, FSP, and FSP Housing Support
   7 are more cost-effective than institutionalization as it exists in DSH facilities. For
   8 example, the RAND Corporation studied the cost of FSP programs in Los Angeles
   9 County between 2012 and 2016. It estimated that the program resulted in savings of
  10 between $75 million and $90 million in comparison to the government costs
  11 incurred for behavioral health inpatient stays. 8 Even if the targeted population in
  12 this matter would require additional housing subsidies, the savings over
  13 institutionalization would still be substantial.
  14         33.   In order to remove patients from the dangers of the institutional setting
  15 and conditions at Patton, the following actions should be taken without delay:
  16               a.     Defendants should compile a list of all patients who are over age
  17 50 and/or suffer from an underlying health condition that puts them at high risk of
  18 severe illness or death from COVID-19 according to the CDC.
  19               b.     Clinicians should conduct an individualized assessment of every
  20 high-risk patient to determine whether they are ready for discharge. In conducting
  21 these assessments, clinicians should build on existing systems of care and, wherever
  22 possible, recommend and help to facilitate release.
  23               c.     Defendants should investigate and identify existing placement
  24 and service capacity in the community, including public and private service
  25
       8
        McBain, Ashwood, Eberhart, Montemayor, & Azhar, Evaluating Cost Savings
  26 Associated with Los Angeles County’s Mental Health Full Service Partnerships,
       RAND Corp.
  27 https://www.rand.org/content/dam/rand/pubs/research_reports/RR2700/RR2783/RA
       ND_RR2783.pdf.
  28
                                                 10
                                  DECLARATION OF ELIZABETH JONES
Case 5:20-cv-01559-JGB-SHK Document 30-18 Filed 12/14/20 Page 11 of 11 Page ID
                                   #:583
                                                    


    >@=D723@A/AE3::/A>@7D/B3@3A723<13AB6/B/@31:7<71/::G/>>@=>@7/B34=@B63>/B73<B
    B=>@=D723B63@3/A=</0:3A3@D713A/<2AC>>=@BA<313AA/@GB=4/17:7B/B3B63A/43/<2
    34431B7D327A16/@53=4>/B73<BA 
                  2     )633>/@B;3<B=4(B/B3=A>7B/:A7<1==@27</B7=<E7B6=B63@
    3<B7B73AA6=C:223D3:=>/B7;3:G>:/<B=34431BC/B3B63A/4327A16/@53=46756@7A9
    >/B73<BA/A?C719:G/A>@/1B71/0:3 A<=B32/0=D3B67A>:/<A6=C:27<1:C23A>317471
     /1B7=<AB=7<13<B7D7H31=;;C<7BG0/A32/53<173AB=>/@B717>/B37<B63>:/<<7<5B=
     >@=D723B316<71/:/AA7AB/<13723<B7471/B7=<@3;327/B7=< 
                   3     7</::GB=B633FB3<B<313AA/@GB633>/@B;3<B=4(B/B3
   =A>7B/:A;CAB47</:7H3B6327A16/@534=@(&/BB=<>/B73<BAE7B6&C0:71
   C/@27/<A 
                                            %$"+) %$
              <1=<1:CA7=<7B7A;G=>7<7=<B6/B1@7B71/:/1B7=<<332AB=03B/93<
   <=EB=27A16/@536756@7A9>/B73<BA4@=;&/BB=< 7D3<B633FB@/=@27</@G@7A9AB=
   >/B73<BA7<1=<5@35/B3A3BB7<5A:793B6=A3/B&/BB=<344=@BAB=CB7:7H3/<274
   <313AA/@G3F>/<21=;;C<7BG0/A32=>B7=<A/@3<313AA/@G0=B6B=@3/:7H3B63
    @3?C7@3;3<BA=4&',- /  * (   /<2B=;7B75/B3B633:3D/B32
    /<2/D=72/0:3@7A9AB=>/B73<BAN63/:B6/<2E3::037<5 )63@37A<=B7;3B=E/AB3 
           
          231:/@3C<23@>3</:BG=4>3@8C@GC<23@B63:/EA=4B63(B/B3=4/:74=@<7/
   B6/BB634=@35=7<57AB@C3/<21=@@31BB=B6303AB=4;G9<=E:3253/<2B6/BB67A
   231:/@/B7=<7A3F31CB32/B(7:D3@(>@7<5#/@G:/<2B67A      B62/G=4313;03@       
          
  
                                                   
   
                                                    :7H/03B6 =<3A
   
             
   
        
   
                                                 1                                              
        
                                                
